Herbert, J.,
concurring. I concur in the judgment reached by the majority because, in oral argument, it was conceded that at the time the present lawsuit was filed be*241low, appellant’s counsel was representing both appellant and the appellee insurance carrier. By letter, the carrier had requested appellant’s counsel to assume this role.
To me, the letter coupled with counsel’s undertaking the requested representation was sufficient to constitute a reasonable effort by the insurance carrier to both cooperate and assist in the recovery of the disputed funds.
As I view the combined impact of Peterson and New-comb, equity and the facts of this case required the carrier’s reasonable effort to both cooperate and assist in the recovery of these funds.